Citation Nr: 0711587	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-40 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for headaches with 
light sensitivity due to service connected diplopia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 until March 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has daily headaches with severe attacks 
occurring at least once a month during the past several 
months.

2.  The veteran's headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for headaches have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2003, November 2004 and January 2007.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The January 2007 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claim

The RO granted service connection for headaches in a December 
2003 rating decision.  At that time, a 10 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Subsequent Statements of the Case also cited 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The veteran contends this 
rating evaluation does not accurately reflect the current 
severity of his disability.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the claimant 
shall prevail upon the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As an initial matter, in the January 2004 Notice of 
Disagreement, the veteran expressed disagreement over the RO 
combining the issues of headaches and light sensitivity.  He 
related he had constant light sensitivity, not just when he 
had severe tension headaches and sought a separate rating 
evaluation for the light sensitivity.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that the described conditions in that case 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which had a rating criterion the 
same as another.  The Court held that the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14. Esteban, at 261.  The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id. at 262.  

In the present case, the veteran's medical records establish 
that the light sensitivity is not a separate symptom of a 
unique eye condition, but rather is a manifestation of the 
headache.  Even assuming there was a separate disability, the 
symptomatology of light sensitivity such as use of 
sunglasses, limiting lighting in rooms, and inability to 
drive at night are duplicative of symptoms cited in reference 
to the veteran's headache disability and as such a separate 
evaluation is prohibited under 38 C.F.R. § 4.14 as the two 
disabilities constitute the "same symptomatology."

As noted above, the veteran's disability was evaluated under 
Diagnostic Codes 8045 and 8100.  Under Diagnostic Code 8045 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8911).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 8100 for migraines.  Under this diagnostic code, a 30 
percent rating is assigned with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  The highest or 50 percent rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

An August 2002 private medical record reflected complaints of 
severe headaches. The veteran reported headaches for seven 
years and attributed them to eye problems.  He explained the 
headaches were stable until six months prior and had 
increased in frequency and severity since then.  The 
headaches started in the right eye area and spread to the 
left and the back of the head.  The veteran reported 
associated diplopia and stomach upset.  He reported a 
headache the week before the August 2002 visit which caused 
vomiting.  Rest and darkness alleviated pain.  He also 
reported less severe headaches on a daily basis around the 
temples and related to reading and bright rooms.  

A private follow up visit in October 2002 concluded with the 
assessment of tension headache mixed with migraine headache.  
The physician indicated the tension headache could improve if 
there were refraction problems that could be fixed.  Migraine 
headaches responded to medication.  A Magnetic Resonance 
Imaging test (MRI) was negative.  

The veteran underwent a VA examination in November 2003.  He 
complained of headaches and asserted they were related to his 
esotropia and unsuccessful surgery for strabismus.  Another 
surgery to correct an extraocular muscle imbalance was 
performed in 1986 and was unsuccessful.  After that surgery 
he developed diplopia and chronic supraorbital headaches 
which occasionally encircled his head in a band like 
distribution.  The headaches most commonly occurred with 
prolonged reading or working on a computer.  The veteran also 
reported light sensitivity.  The headaches occasionally 
developed into a more severe throbbing headache which he 
localized into the right suboccipital region at times 
associated with nausea and vomiting.  For the past nine 
months he treated with medication which virtually abolished 
the right occipital headache although he continued to treat 
the chronic headaches up to four times a day three to four 
times a week.  He denied a history of head injury, syncope or 
seizures.  He denied other cranial nerve symptoms, focal 
weakness, persistent paresthesias, incontinence or 
incoordination.  

Neurological examination in November 2003 reflected the 
cranial nerves II-XII were intact and normal with the 
exception of esotropia of the left eye with a tendency to 
deviate inward.  Examination of the neck revealed no bruits.  
Motor examination revealed strength and tone were full and 
equal bilaterally.  The examiner related that his impression 
was the veteran had a mixed headache consisting of muscle 
contraction and migraine.  The muscle contraction headaches 
were related to eye strain and attempts to eliminate double 
vision.  There was a temporal relationship with the onset of 
migraine to the eye surgery although the examiner doubted 
there was a direct result.  

VA outpatient treatment records reflect complaints and 
treatment for headaches but do not provide evidence of the 
frequency of the headaches with the exception of a December 
2004 VA outpatient treatment record that noted migraines 
approximately 3 times per month.  A June 2004 letter from 
A.B., M.D. reported the veteran had tension headaches, 
chronic daily headaches and migraine headaches.  Dr. B. 
related the veteran had at least 2 to 3 episodes of migraines 
per month that were incapacitating and affected his 
performance at work and his activities of daily living.

The veteran underwent another VA examination in February 
2005.  A review of the records and neurological evaluation 
revealed two types of headaches: tension, secondary to the 
diplopia and the other more of a migraine type headache.  The 
veteran began having headaches around 1986 and reported the 
tension type was more frequent and almost always occurred 
with reading, working on computer or at night.  The headache 
began in the frontal area and was described as a squeezing, 
throbbing headache that went circumferentially around the top 
of the head.  The veteran reported light sensitivity and 
occasional noise sensitivity.  The headaches lasted one to 
two hours with immediate rest up to two days.  He reported a 
frequency of approximately 3 times a week and often after the 
headache he had a soreness to touch on the top of his head.  
The veteran explained he changed jobs as his prior job caused 
headaches to increase in frequency and interfered in work.  
In his new position he was able to frequently get up from his 
desk and take breaks which limited and prevented the 
headache.  He related he could not function when the 
headaches began.  He limited nighttime driving due to 
headaches.  He also had prisms in reading glasses and had 
polarized lenses over regular glasses to cut down light 
sensitivity.  He reported that when headaches occurred he lay 
down or sat in his car.  The other headache was an occasional 
migraine that occurred 3 times a month and was in the right 
suboccipital area and throbbing in nature with associated 
nausea.  

Neurological examination revealed the cranial nerves were 
intact.  The conjunctivae were clear and non-injected.  
Extraocular movements were intact and there was no gross 
neurological deficit.  The impression was tension headache 
secondary to diplopia and migraine headache unrelated to 
diplopia. 

A May 2005 letter from A.B., M.D. indicated the veteran had 
tension headaches on a daily basis which approximately twice 
a month were severe enough to affect his work.  A March 2006 
letter by A.B., M.D. related the veteran had prostrating 
tension headaches on a daily basis and indicated the 
headaches were severe 2 times a month.  The physician related 
the veteran stopped working on the computer and took time to 
recover to alleviate headaches.  He noted that the veteran's 
employer gave him special consideration in this regard. 

Most recently, the veteran underwent a VA examination in 
November 2006 to assess the severity of his condition.  The 
veteran related his history of headaches and explained the 
eye strain related to diplopia caused the headaches to 
increase.  He reported the headaches were worse with bright 
lights, working on the computer and driving at night.  He 
felt he had to strain to focus.  Headaches improved over 
weekends when there was no eye strain.  

Headaches were described as throbbing bifrontal band-like 
pain, associated with pressure.  He also had throbbing right 
occipital headaches which he rated as a 7 or 8 out of 10 in 
intensity.  Bifrontal throbbing was rated as 3-4 out of 10 in 
intensity and occurred daily, particularly in the late 
afternoon.  Band like circular throbbing pressure was a 4-6 
out of 10 and occurred weekly and lasted 2-3 hours in 
duration.  Headaches were decreased by stopping activities 
which aggravated them.  Right occipital throbbing headaches 
lasted 2-3 hours in duration.  The veteran had difficulty 
with visual focusing and reported seeing black dots during 
headache.  He had nausea but no vomiting associated with the 
headaches.  There was significant photophobia and occasional 
sonophobia.  Headaches were relieved by resting the eyes and 
sleep.  The veteran explained he did not miss work as he was 
able to turn down the lights and sit in a chair to rest.  The 
right occipital area headaches felt like a hangover but were 
not alcohol related.  He also reported soreness lingering 
over the scalp following headaches.

The veteran denied dietary or environmental aggravating 
factors.  Stress increased headaches.  There was no family 
history of migraines.  He indicated he was pursuing an MBA 
degree but had to drop a course due to the increased 
headaches.  He planned to take a semester off due to 
headaches.  Frequency of bifrontal headaches was daily.  
Band-like headaches and right occipital headaches occurred 
weekly.  He felt his headaches increased since 2003 and 
attributed the change to increased reading activities and 
computer work.  He felt his headaches were due to eye 
problems.  He had double vision 60 percent of waking time and 
felt this caused stress with visual focusing.  He also 
reported difficulty looking to the right.  

Neurologic examination revealed the cranial nerves II-XII 
were intact.  Facial movement was symmetrical and no visual 
field defect was noted.  The impression was mixed headaches 
with eye strain and diplopia, history of migraines, 
temporally occurring following eye surgery in 1986 and 
headaches associated with significant photophobia.  

The veteran provided testimony at a February 2007 Board 
hearing.  The veteran described his work in front of a 
computer and on teleconferences.  He reported he had to take 
breaks every hour and the longer the day, the more frequent 
the headaches.  On days when he had longer teleconferences 
and was unable to take a break for 2-3 hours he indicated he 
got very severe headaches and had to go home or take an 
extended break in his car.  He explained he had a flexible 
schedule and was able to catch up on weekends or nights.  He 
testified that he had light sensitivity which increased with 
headaches.  He stated the frequency of severe headaches was 
greater than reported by a VA physician in a March 2005 
letter.  He explained with severe headaches he had to lie 
down and reported two severe headaches a week.  He related 
that type of severity has existed the past couple years.  

The veteran submitted headache logs in support of his claim.  
Logs dated in December 2004 reflected 12 days where headaches 
were reported, most requiring several doses of medication.  
Logs in January 2005 also reflected headaches on 12 days, 
twice requiring the veteran to stop work and at least 4 times 
requiring him to lie down or go to sleep.  Twelve headaches 
were reported February 2005 and there were 11 days in March 
2005 when the veteran reported headaches, twice requiring the 
veteran leave work.  A log dated in December 2006 reflected 
10 days when there were headaches, twice requiring extended 
break in car.  In January 2007, the log reflected 14 days 
when the veteran had headaches.  One incident was associated 
with an upset stomach.  In February 2007, 13 headaches were 
reported.  One headache resulted in the veteran leaving work 
early, one was described as the "worst headache he had" and 
rated as an 8, one required he rest in his car during lunch 
and one caused him to become sick at night.  

The veteran also submitted lay statements in support of his 
claim.  E.M., the veteran's spouse, related that the veteran 
had frequent headaches which increased in frequency and 
severity with computer work, reading and bright lights.  She 
related he had headaches associated with night-time driving.  
She reported the veteran came home with severe headaches and 
stayed in the recliner with his eyes closed.  He often had an 
upset stomach and nausea and frequently come home early from 
work.  Mrs. M. indicated the headaches occurred on a daily 
basis with severe headaches a couple times a week.  The 
veteran's coworker, J.K. related he shared an office with the 
veteran for two years and indicated the veteran had daily 
headaches with severe headaches a couple times a week.  Mr. 
K. related the veteran took many breaks from working on the 
computer and paperwork, approximately hourly, and often took 
medicine.  Mr. K. related the veteran's headaches seemed to 
worsen as the work day progressed and became severe if he was 
unable to take breaks.  Severe headaches caused the veteran 
to leave early to take an extended break.  

In light of the rating criteria described above, an 
evaluation in excess of 10 percent pursuant to Diagnostic 
Code 8045 is not warranted as there is no diagnosis of multi-
infarct dementia associated with brain trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

However, the assignment of a particular diagnostic code to 
evaluate a disability is "completely dependent on the facts 
of a particular case." See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995). 

In the present case, the veteran has been diagnosed with 
tension headaches and migraine headaches.  Given his 
diagnoses, Diagnostic Code 8100 for the evaluation of 
migraine headaches is also appropriate.  Evaluating the 
evidence in light of the rating criteria of Diagnostic Code 
8100, the evidence documented at least one headache per month 
which required the veteran take extended breaks or leave work 
early which is tantamount to a prostrating attack.  
Therefore, an increased evaluation of 30 percent is granted.  
There is no indication he headaches are completely 
prostrating and productive of severe economic inadaptability.  
In fact, the veteran indicated his employer is flexible and 
his ability to rest and take breaks resulted in few missed 
days.  As such, a higher rating of 50 percent is not 
warranted.


ORDER

An increased evaluation of 30 percent for headaches is 
granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


